                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT QUINTONE CRUMMIE,

       Petitioner,                        Civil No. 2:15-CV-12723
                                          HONORABLE VICTORIA A. ROBERTS
v.                                        UNITED STATES DISTRICT JUDGE

CATHERINE BAUMAN,

      Respondent,
___________________________________/

 OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS
 CORPUS, DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
 AND GRANTING PETITIONER LEAVE TO APPEAL IN FORMA PAUPERIS

       Robert Quintone Crummie, (“Petitioner”), confined at the Alger Correctional

Facility in Munising, Michigan, filed a pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Petitioner challenges his conviction for first-degree felony murder,

M.C.L.A. 750.316(1)(b), armed robbery, M.C.L.A. 75.529, two counts of assault with

intent to rob while armed, M.C.L.A. 750.89, and possession of a firearm in the commission

of a felony. M.C.L.A. 750.227b.

       For the reasons that follow, the petition for writ of habeas corpus is DENIED.

                                     I. Background

       A jury convicted Petitioner in Wayne County Circuit Court. This Court recites

verbatim the relevant facts relied upon by the Michigan Court of Appeals, which are

presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v.

Smith, 581 F. 3d 410, 413 (6th Cir. 2009):


                                             1
       Defendant's convictions arise from an illegal gun transaction. The victim,
       Marcus Norris, had contacted his cousin Michael Johnson seeking to
       purchase a weapon. An acquaintance of Johnson, Robert Doss, who was with
       Johnson at the time, telephoned a man known as “Cease” about purchasing a
       gun. Doss and Cease arranged the transaction. Johnson, Doss and Norris
       drove to the planned location and met with the defendant, who Cease had
       sent to sell Norris a gun. After Norris had paid defendant for the gun,
       defendant turned the loaded gun toward Norris, Johnson and Doss, and
       demanded all their money. Johnson and Doss were able to escape from the
       car and left Norris behind. Norris and defendant wrestled for the gun and
       Norris was shot in the process.


People v. Crummie, No. 311047, 2013 WL 5663228, at * 1 (Mich. Ct. App. Oct. 17, 2013).

       Petitioner’s conviction was affirmed. Id.; lv. den. 495 Mich. 993; 845 N.W. 2d 117

(2014).

       Petitioner filed this habeas application, which was held in abeyance so that he could

exhaust additional claims in the state courts. (ECF 8).

       Petitioner filed a post-conviction motion for relief from judgment, which was

denied. People v. Crummie, No. 2011-004659-FC (Third Cir.Ct., Crim. Div., Sept. 20,

2016). The Michigan appellate courts denied leave to appeal. People v. Crummie, No.

335982 (Mich.Ct.App. Apr. 11, 2017); lv. den. 501 Mich. 1035, 908 N.W.2d 888 (2018).

       This Court reopened the case and permitted Petitioner to amend his habeas petition.

(ECF 15). Petitioner seeks relief on the following grounds: (1) The evidence was

insufficient to convict Petitioner of first-degree felony murder; the judge erred in denying

the motion for a judgment notwithstanding the verdict, (2) the judge erred in allowing an

unavailable witness’ testimony from the preliminary examination to be admitted at trial

when the prosecutor and police failed to exercise due diligence in finding the witness, (3)


                                             2
the jury was not instructed on lesser included offenses; Petitioner’s Fourteenth Amendment

right to due process was violated, (4) ineffective assistance of appellate counsel, (5) the

admission of the unavailable witness’ preliminary examination testimony violated the

Sixth Amendment right to confrontation, (6) the jury was not instructed on lesser included

offenses; Petitioner’s Fourteenth Amendment right to due process was violated (a duplicate

claim to claim # 3), (7) prosecutorial misconduct, (8) ineffective assistance of trial counsel,

and (9) cumulative error.

       Respondent filed an answer to the petition on December 12, 2018. (ECF 16).

Petitioner filed a reply brief on May 14, 2019 (ECF 23), which was beyond the May 7,

2019 due date for the reply to be filed. (ECF 19). Although the reply was filed out of time,

in the interests of fairness, this Court accepted and reviewed Petitioner’s reply brief. See

e.g. McGee v. Scism, 463 F. App’x. 61, 64 (3rd Cir. 2012).

       Petitioner in his reply brief agreed to withdraw his second and third claims. (ECF

23, Pg ID 1631). A habeas petitioner can withdraw a claim from a habeas petition as long

as he or she does so knowingly, voluntarily, and intelligently. See Daniel v. Palmer, 719

F. Supp. 2d 817, 828 (E.D. Mich. 2010); rev’d on other grds sub nom Daniel v. Curtin,

499 F. App’x. 400 (6th Cir. 2012). Petitioner’s second claim is intertwined with his fifth

claim; Petitioner’s third claim is virtually identical to his sixth claim. Although Petitioner

wishes to withdraw these two claims, it is necessary to address them when adjudicating

Petitioner’s related claims.




                                              3
                                        II. Standard of Review


       28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), imposes the following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to
       any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim–

                        (1) resulted in a decision that was contrary to, or involved
                        an unreasonable application of, clearly established Federal
                        law, as determined by the Supreme Court of the United
                        States; or
                        (2) resulted in a decision that was based on an
                        unreasonable determination of the facts in light of the
                        evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question

of law or if the state court decides a case differently than the Supreme Court has on a set

of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An

“unreasonable application” occurs when “a state court decision unreasonably applies the

law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas

court may not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim

lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on

the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

(2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief

                                               4
in federal court, a state prisoner is required to show that the state court’s rejection of his or

her claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id., at

103. Habeas relief should be denied as long as it is within the “realm of possibility” that

fairminded jurists could find the state court decision to be reasonable. See Woods v.

Etherton, 136 S. Ct. 1149, 1152 (2016).

       Petitioner’s fourth through ninth claims were raised in his post-conviction motion

for relief from judgment. In reviewing a claim under the AEDPA’s deferential standard of

review, this Court must review “the last state court to issue a reasoned opinion on the

issue.” Hoffner v. Bradshaw, 622 F. 3d 487, 505 (6th Cir. 2010)(quoting Payne v. Bell, 418

F.3d 644, 660 (6th Cir. 2005). The Michigan Court of Appeals and the Michigan Supreme

Court both denied Petitioner’s post-conviction application for leave to appeal in

unexplained one-sentence orders. Accordingly, this Court must “look through” these

decisions to the Wayne County Circuit Court opinion denying the motion for relief from

judgment, which was the last state court to issue a reasoned opinion. Then, the Court can

decide whether that court’s adjudication of Petitioner’s claims was “contrary to,” or “an

unreasonable application of” clearly established federal law as determined by the United

States Supreme Court. See Hamilton v. Jackson, 416 F. App’x. 501, 505 (6th Cir. 2011).

Although the state judge court judge procedurally defaulted the claims pursuant to M.C.R.

6.508(D)(3) because Petitioner failed to show cause and prejudice for failing to raise these

claims on his appeal of right, she also denied Petitioner’s post-conviction claims on the



                                               5
merits, thus, the AEDPA’s deferential standard of review applies to her opinion. See Moritz

v. Lafler, 525 F. App’x. 277, 284 (6th Cir. 2013). 1

                                              III. Discussion

     A. Claim # 1. The sufficiency of evidence claim.

       Petitioner argues that the trial court erred in denying his renewed motion for a

directed verdict. Petitioner claims that the prosecution presented insufficient evidence that

he acted with malice, so as to support his first-degree felony murder conviction. 2 Petitioner

claims that the evidence showed that the gun discharged accidentally during a struggle

between him and Mr. Norris; Petitioner argues that the judge should have directed a verdict

of acquittal on the first-degree felony murder charge.

       It is beyond question that “the Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged.” In Re Winship, 397 U.S. 358, 364 (1970).


1
  Respondent urges this Court to procedurally default these claims because Petitioner failed to
show cause and prejudice, as required by M.C.R. 6.508(D)(3), for failing to raise them on his
appeal of right. Respondent argues that the prosecutorial misconduct claim is also procedurally
defaulted because Petitioner failed to object at trial. Petitioner argues in his fourth claim that
appellate counsel was ineffective for failing to raise his fifth through ninth claims on his appeal
of right and in his eighth claim alleges that trial counsel was ineffective for failing to object to
the prosecutorial misconduct. Ineffective assistance of counsel may establish cause for
procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). Given that the cause
and prejudice inquiry for the procedural default issue merges with an analysis of the merits of the
defaulted claims, it would be easier to consider the merits of the claims. See Cameron v. Birkett,
348 F. Supp. 2d 825, 836 (E.D. Mich. 2004). Petitioner could not procedurally default his
ineffective assistance of appellate counsel claim because post-conviction review was the first
opportunity he had to raise this claim. See Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir.
2010).
2
  Petitioner’s claim involving the trial court’s failure to direct a verdict of acquittal is construed
as an attack on the sufficiency of the evidence. See United States v. Cope, 312 F.3d 757, 778 (6th
Cir. 2002).
                                                  6
But the crucial question on review of the sufficiency of the evidence to support a criminal

conviction is, “whether the record evidence could reasonably support a finding of guilt

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318 (1979). A court need

not “ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.” Instead, the relevant inquiry is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the

requisite elements of the crime beyond a reasonable doubt. Id. at 318-19 (internal citation

and footnote omitted)(emphasis in the original).

       When considering a challenge to the sufficiency of the evidence to convict, the

reviewing court gives circumstantial evidence the same weight as direct evidence. See

United States v. Farley, 2 F.3d 645, 650 (6th Cir. 1993). “Circumstantial evidence alone is

sufficient to sustain a conviction and such evidence need not remove every reasonable

hypothesis except that of guilt.” United States v. Kelley, 461 F.3d 817, 825 (6th Cir.

2006)(internal quotation omitted); See also Saxton v. Sheets, 547 F.3d 597, 606 (6th Cir.

2008)(“A conviction may be sustained based on nothing more than circumstantial

evidence.”). Moreover, “[c]ircumstantial evidence is not only sufficient, but may also be

more certain, satisfying and persuasive than direct evidence.” Desert Palace, Inc. v. Costa,

539 U.S. 90, 100 (2003)(quoting Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 508,

n.17 (1957)); See also Holland v. United States, 348 U.S. 121, 140 (1954)(circumstantial

evidence is “intrinsically no different from testimonial evidence,” and “[i]f the jury is

convinced beyond a reasonable doubt, we can require no more”); Harrington, 562 U.S. at

113 (“sufficient conventional circumstantial evidence” supported the verdict).

                                             7
             A federal habeas court cannot overturn a state court decision that rejects a

      sufficiency of the evidence claim simply because the federal court disagrees with the state

      court’s resolution of that claim. Instead, a federal court may grant habeas relief only if the

      state court decision was an objectively unreasonable application of the Jackson standard.

      See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can sometimes

      disagree, the inevitable consequence of this settled law is that judges will sometimes

      encounter convictions that they believe to be mistaken, but that they must nonetheless

      uphold.” Id. Indeed, for a federal habeas court reviewing a state court conviction, “the only

      question under Jackson is whether that finding was so insupportable as to fall below the

      threshold of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656 (2012). A state

      court’s determination that the evidence does not fall below that threshold is entitled to

      “considerable deference under [the] AEDPA.” Id.

             Under Michigan law, the elements of first-degree felony murder are:


             (1) the killing of a human being;
             (2) with an intent to kill, to do great bodily harm, or to create a high risk of
             death or great bodily harm with knowledge that death or great bodily harm
             is the probable result (i.e., malice);
             (3) while committing, attempting to commit, or assisting in the commission
             of one of the felonies enumerated in the felony murder statute.

       Matthews v. v. Abramajtys, 319 F. 3d 780, 789 (6th Cir. 2003)(citing to People
v. Carines, 460 Mich. 750, 759; 597 N.W. 2d 130 (1999)).


             The Michigan Supreme Court indicated that: “[A] jury can properly infer malice

      from evidence that a defendant set in motion a force likely to cause death or great bodily

      harm.” People v. Aaron, 409 Mich. 672, 729; 299 N.W.2d 304 (1980); See also Carines,
                                                    8
460 Mich. at 759 (internal citation omitted). “Malice may also be inferred from the use

of a deadly weapon.” Carines, 460 Mich. at 759.

      The elements of armed robbery under Michigan law are: (1) an assault, and (2) a

felonious taking of property from the victim’s presence or person, (3) while the defendant

is armed with a weapon. See O'Guin v. Foltz, 715 F. 2d 397, 400 (6th Cir. 1983).

      The Michigan Court of Appeals rejected Petitioner’s sufficiency of evidence claim:

      The evidence, when viewed in the light most favorable to the prosecution,
      would justify a rational jury’s finding that defendant shot Norris during the
      perpetration of the armed robbery. Investigator Charles Weaver, the officer
      in charge of the investigation, in his written synopsis of his interview with
      defendant noted that defendant admitted that, although he did not initially
      intend to go through with the robbery, he changed his mind when he saw that
      the other men in the car, Michael Johnson and Robert Doss, were speaking
      with “Cease” on the telephone. According to Johnson and Doss, defendant,
      once in the car, refused to remove the bullets from the gun and, after
      receiving money from Norris for the gun, pointed the gun at the men in the
      car and instructed them to empty their pockets and give him their money.
      Johnson attempted to give defendant some money and Doss attempted to
      hand over his cellular telephone. Defendant then pointed the gun at Norris,
      who grabbed it, and a struggle over the gun ensued. The struggle ended when
      Norris was shot. Because defendant had not yet escaped from the location of
      the armed robbery when Norris was shot, a rational jury would be justified
      in finding that Norris’ death occurred during the perpetration of the armed
      robbery.

      In addition, the evidence, when viewed in the light most favorable to the
      prosecution, would justify a rational jury’s finding that defendant acted with
      malice. As previously stated, defendant admitted to Weaver that, although he
      initially decided not to go through with the robbery, he changed his mind
      when he saw that the men in the car were talking on the telephone to Cease.
      Although defendant’s intent to commit the armed robbery is not dispositive
      of whether defendant acted with malice, it remains relevant evidence.
      Defendant’s intent to commit the armed robbery, along with the evidence
      that defendant had a loaded gun, refused to remove the bullets after twice
      being asked to do so, and pointed the gun at the men in the car, while robbing
      them, would justify a rational jury in finding that, at the very least, defendant
      intentionally created a very high risk of death or great bodily harm with

                                             9
       knowledge that death or great bodily harm was the probable result. The trial
       court did not err in denying defendant’s renewed motion for a directed
       verdict.

People v. Crummie, 2013 WL 5663228, at * 2 (internal citations omitted).

       The Michigan Court of Appeals’ rejection of Petitioner’s sufficiency of evidence

claim was reasonable. Petitioner’s act of pointing a loaded firearm at three men while

demanding their money was sufficient evidence for a rational trier of fact to conclude that

Petitioner acted with the requisite malice to support his first-degree felony murder

conviction.

       A defendant’s participation in an armed robbery, while either he or she or his or her

co-defendants were armed with a loaded firearm, manifests a wanton and reckless disregard

that death or serious bodily injury could occur, to support finding that the defendant acted

with the malice aforethought element of first-degree felony-murder. See Hill v. Hofbauer,

337 F.3d 706, 719-20 (6th Cir. 2003)(intent for felony murder “can be inferred from the

aider and abettor’s knowledge that his cohort possesses a weapon.”). See also People v.

Carines, 460 Mich. at 759-60; Harris v. Stovall, 22 F. Supp. 2d 659, 667 (E.D. Mich.

1998); People v. Turner, 213 Mich. App. 558, 572-73; 540 N. W. 2d 728 (1995);overruled

in part on other grounds People v. Mass, 464 Mich. 615; 628 N.W. 2d 540 (2001); People

v. Hart, 161 Mich. App. 630, 635; 411 N.W. 2d 803 (1987); Meade v. Lavigne, 265 F.

Supp. 2d 849, 858-59 (E.D. Mich. 2003); Cf. Redmond v. Jackson, 295 F. Supp. 2d 767,

774 (E.D. Mich. 2003)(petitioner not entitled to tolling of the AEDPA’s statute of

limitations on a claim that he was actually innocent of felony-murder, finding that

petitioner’s act of providing a firearm to be used in an armed robbery demonstrated a

                                            10
wanton and wilful disregard of the fact that a person could be killed or suffer great bodily

harm during the course of the robbery).

       The mere fact that the gun discharged after Mr. Norris reached for it in an attempt

to disarm Petitioner does not negate the malice. When Petitioner committed the armed

robbery, “he took the risk that [the victim] might exercise [his] natural right of self-

preservation.” People v. Anderson, 147 Mich. App. 789, 793; 383 N.W.2d 186 (1985).

When viewed in a light most favorable to the prosecution, the evidence established that

Petitioner acted with the requisite malice aforethought so as to support his conviction for

first-degree felony murder. Petitioner is not entitled to habeas relief on his first claim.

     B. Claims # 2 and # 5. The unavailable witness/Confrontation Clause
        claims.

       The Court consolidates Petitioner’s second and fifth claims because they are related.

Petitioner in his second claim argues that the trial court erred in declaring Mr. Doss

unavailable at trial, so as to allow his preliminary examination testimony to be read to the

jury. In his fifth claim, Petitioner argues that the admission of Mr. Doss’ preliminary

examination testimony violated his Sixth Amendment right to confrontation.

       Petitioner contends that the police and prosecutor failed to act with due diligence in

securing Mr. Doss’s attendance at trial, thus, the judge erred in finding Mr. Doss

unavailable to testify at trial and allowing his preliminary examination testimony to be read

into evidence.

       The Michigan Court of Appeals rejected Petitioner’s claim:

       At the due diligence hearing, Weaver testified regarding his efforts to
       produce Doss at trial. He began his search for Doss immediately after

                                              11
      learning of the trial date and continued his efforts up until the day of the due
      diligence hearing. He called the telephone number and visited the address
      Doss had listed on his witness statement. The man who answered Weaver’s
      telephone call told Weaver that he had the wrong number, and Weaver
      received no response at the address. Weaver contacted Doss’ mother, who
      said that she was not in contact with Doss. He checked with the United States
      Postal Service for a forwarding address for Doss, but there was none. He
      contacted the Department of Agriculture to see if Doss had been assigned a
      Bridge Card, but there was no card assigned to him. The department gave
      Weaver an address for Doss’ father, who possessed a Bridge Card. Weaver
      went to that address, but Doss’ father no longer lived there. Weaver checked
      the Law Enforcement Information Network, but the system did not have a
      current address for Doss. In addition, Weaver contacted Doss’ former school,
      the Oakland County Probation Department, local jails, and the Michigan
      Department of Corrections.

      We conclude that the trial court did not abuse its discretion in finding that
      the prosecution exercised due diligence. As summarized above, Weaver
      made serious pretrial efforts to locate Doss, and there were no specific leads
      that Weaver did not follow[,]. Even if there were additional methods that
      Weaver could have used to locate Doss, the due diligence standard does not
      require that all efforts be exhausted. We reject defendant’s argument that,
      because Doss had refused to provide Weaver with his home address before
      the preliminary examination, due diligence should have required the
      prosecution to obtain a detainer bond for Doss. Doss had not only provided
      an address and a telephone number in his witness statement, but the
      prosecutor at the time of the preliminary examination believed that Doss
      would appear for trial. It was on this recommendation that Weaver did not
      obtain a detainer bond. Under the circumstances, the trial court’s
      determination that due diligence was exercised did not fall outside the range
      of reasonable and principled outcomes.


People v. Crummie, 2013 WL 5663228, at * 3 (internal citation omitted).

      An exception to the confrontation requirement exists where a witness is unavailable

and gave testimony at previous judicial proceedings against the same defendant which was

subject to cross-examination. However, this exception does not apply “unless the

prosecutorial authorities have made a good-faith effort to obtain his presence at trial.”


                                            12
Barber v. Page, 390 U.S. 719, 724-25 (1968). When prosecutors seek to admit a non-

testifying witness’ preliminary hearing testimony, the Confrontation Clause requires two

things: first, the prosecution must establish that the declarant is “unavailable” by showing

that prosecutorial authorities have made a good-faith effort to obtain the declarant’s

presence at trial, and, second, to satisfy the “indicia of reliability” requirement, the

prosecution must demonstrate that the defendant had an adequate opportunity to cross-

examine the declarant at the preliminary examination. See Pillette v. Berghuis, 630 F. Supp.

2d 791, 804 (E.D. Mich. 2009); rev’d on other grds, 408 F. App’x. 873 (6th Cir. 2010);

cert. den. 132 S. Ct. 125 (2011)(citing McCandless v. Vaughn, 172 F. 3d 255, 265 (3rd Cir.

1999)). The lengths to which the prosecution must go to produce a witness, such that the

admission of the witness’ prior, confronted testimony at subsequent trial does not violate

the Confrontation Clause, is a question of reasonableness. Hardy v. Cross, 565 U.S. 65, 70

(2011)(quoting Ohio v. Roberts, 448 U.S. 56, 74 (1980)). The Supreme Court noted that

“when a witness disappears before trial, it is always possible to think of additional steps

that the prosecution might have taken to secure the witness’ presence, but the Sixth

Amendment does not require the prosecution to exhaust every avenue of inquiry, no matter

how unpromising.” Id., at 71-72. Significantly, “the deferential standard of review set out

in 28 U.S.C. § 2254(d) does not permit a federal court to overturn a state court’s decision

on the question of unavailability merely because the federal court identifies additional steps

that might have been taken.” Id. at 72.

       “A good-faith effort...is not an ends-of-the-earth effort, and the lengths to which the

prosecution must go to obtain a witness generally amount to a question of reasonableness.”

                                             13
United States v. Cheung, 350 F. App’x. 19, 23 (6th Cir. 2009)(internal quotation marks,

citations, and alterations omitted). The Court concludes, based on the steps taken in this

case, that the prosecution and law enforcement made a good faith effort to locate Mr. Doss

and present him at trial. See Winn v. Renico, 175 F. App’x. 728, 739 (6th Cir. 2006); See

also Pillette, 630 F. Supp. 2d at 804. Although there may have been additional steps that

the trial judge or the prosecutor or the police could have taken to secure Mr. Doss’

presence, under the AEDPA’s deferential standard of review, the Michigan Court of

Appeals’ rejection of Petitioner’s claim was a reasonable determination, precluding habeas

relief.

          In addition, Mr. Doss’s former preliminary examination testimony bore adequate

indicia of reliability because it was made under oath, Petitioner and his counsel were

present, and the witness was subject to cross-examination. California v. Green, 399 U.S.

149, 165-66 (1970); Pillette, 630 F. Supp. 2d at 804; Eastham v. Johnson, 338 F. Supp.

1278, 1280 (E.D. Mich. 1972). The admission of the preliminary examination testimony

at Petitioner’s trial did not violate his Sixth Amendment right to confrontation. See Glenn

v. Dallman, 635 F. 2d 1183, 1187 (6th Cir. 1980); Havey v. Kropp, 458 F. 2d 1054, 1057

(6th Cir. 1972); Pillette, 630 F. Supp. 2d at 804-05. Petitioner is not entitled to habeas

relief on his second and fifth claims.

      C. Claims # 3 and # 6. The lesser included offense instructions claim.

          Petitioner argues that his right to due process was violated because the judge refused

to instruct the jurors on several lesser included offenses.



                                                14
       The United States Supreme Court declined to determine whether the Due Process

Clause requires that a state trial court instruct a jury on a lesser included offense in a non-

capital case. See Adams v. Smith, 280 F. Supp. 2d 704, 717 (E.D. Mich. 2003)(citing to

Beck v. Alabama, 447 U.S. 625, 638, n. 4 (1980)). A state trial court’s failure to give the

jury an instruction on a lesser included offense in a non-capital case is not contrary to, or

an unreasonable application of, clearly established federal law as required for federal

habeas relief. Id. Beck was interpreted by the Sixth Circuit to mean that “the [federal]

Constitution does not require a lesser-included offense instruction in non-capital cases.”

Campbell v. Coyle, 260 F. 3d 531, 541 (6th Cir. 2001). Thus, the failure of a state trial

court to instruct a jury on a lesser included offense in a non-capital case is not an error

cognizable in federal habeas review. Bagby v. Sowders, 894 F. 2d 792, 797 (6th Cir. 1990);

See also Scott v. Elo, 302 F. 3d 598, 606 (6th Cir. 2002).

       The mere fact that Petitioner was charged with first-degree felony murder, which

carries a sentence of life imprisonment without parole, does not mean that Petitioner was

charged with a capital offense, within the meaning of the Supreme Court’s holding in Beck.

       In Scott v. Elo, 302 F. 3d at 606, the Sixth Circuit held that a criminal defendant

who was convicted of first-degree murder in Michigan and sentenced to life imprisonment

without parole was not entitled to habeas relief based upon the trial court’s failure to

instruct on the lesser offense of involuntary manslaughter. In so ruling, the Sixth Circuit

characterized the defendant’s first-degree murder charge as being a conviction for a non-

capital offense. Id. Other circuits ruled that cases in which a defendant receives a sentence

of life imprisonment without parole instead of the death penalty should be treated as a non-

                                              15
capital case, as opposed to a capital case, for determining whether due process requires that

a trial court is required to instruct jurors on lesser included offenses. Creel v. Johnson, 162

F. 3d 385, 390 (5th Cir. 1998); Pitts v. Lockhart, 911 F. 2d 109, 112 (8th Cir. 1990);

Rembert v. Dugger, 842 F. 2d 301, 303 (11th Cir. 1988); Trujillo v. Sullivan, 815 F. 2d

597, 602 (10th Cir. 1987).

       Petitioner is not entitled to habeas relief.

     D. Claim # 7. The prosecutorial misconduct claims.

       Petitioner alleges that the prosecutor committed misconduct at the trial.

       “Claims of prosecutorial misconduct are reviewed deferentially on habeas review.”

Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004)(citing Bowling v. Parker, 344 F.3d

487, 512 (6th Cir. 2003)). A prosecutor’s improper comments will be held to violate a

criminal defendant’s constitutional rights only if they “‘so infected the trial with unfairness

as to make the resulting conviction a denial of due process.’” Darden v. Wainwright, 477

U.S. 168, 181 (1986)(quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

Prosecutorial misconduct will thus form the basis for habeas relief only if the conduct was

so egregious as to render the entire trial fundamentally unfair based on the totality of the

circumstances. Donnelly v. DeChristoforo, 416 U.S. at 643-45. To obtain habeas relief on

a prosecutorial misconduct claim, a habeas petitioner must show that the state court’s

rejection of his or her prosecutorial misconduct claim “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 48

(2012)(quoting Harrington, 562 U.S. at 103).

                                              16
       Petitioner argues that the prosecutor committed misconduct by making references

to Petitioner’s membership in a gang, even though the judge ruled that the prosecutor could

not mention Petitioner’s involvement with a gang.

       Petitioner’s attorney filed a pre-trial motion in limine to exclude references to

Petitioner’s membership in a gang called “Bounty Hunter Bloods” as being irrelevant. The

judge granted the motion and the prosecutor agreed with the ruling. (Tr. 3/27/12, p.

10)(ECF 17-3, Pg ID 435). Petitioner claims the prosecutor violated that ruling by eliciting

testimony from Michael Johnson that, during the offense, Petitioner wore a red hat with

“Joy Road” printed on it. (Tr. 3/29/12, pp. 38-39 (ECF 17-5, Pg ID 638-39). Doss’

preliminary examination confirmed that Petitioner was wearing a “Joy Road hat.” Doss

also testified that Petitioner’s nickname was “Drama.” (Tr. 3/29/12, pp. 140–43)(ECF 17-

5, Pg ID 740-43). Later, the prosecution admitted photographs, over defense objection,

showing Petitioner wearing a red “Joy Road” hat obtained from a Facebook web page

entitled, “Joy Road Exit Nine,” as well as a photograph depicting Petitioner’s tattoo, which

read, “Drama.” (Tr. 4/2/12, pp. 7–12)(ECF 17-7, Pg ID 880-885). The judge ruled that the

probative value of the photographs “significantly outweighed” their prejudicial effect and

were relevant to corroborating the identification testimony of Mr. Johnson and Mr. Doss.

(Id., p. 7). Petitioner claims that this evidence was an obvious references to Petitioner

being in a gang.

       Although Petitioner frames his claim as a prosecutorial-misconduct challenge, “it

amounts in the end to a challenge to the trial court’s decision to allow the introduction of

this evidence.” Webb v. Mitchell, 586 F. 3d 383, 397 (6th Cir. 2009). “A prosecutor may

                                            17
rely in good faith on evidentiary rulings made by the state trial judge and make arguments

in reliance on those rulings.” Cristini v. McKee, 526 F.3d 888, 900 (6th Cir. 2008). The

Sixth Circuit indicated that “[t]he Supreme Court has never held (except perhaps within

the capital sentencing context) that a state trial court’s admission of relevant evidence, no

matter how prejudicial, amounted to a violation of due process.” Blackmon v. Booker, 696

F. 3d 536, 551 (6th Cir. 2012)(emphasis original).

       The trial judge concluded that testimony and evidence that Petitioner wore a red

“Joy Road Hat” and was nicknamed “Drama” was relevant to corroborating Mr. Doss’ and

Mr. Johnson’s identification testimony. Assuming that this could be construed as evidence

of gang membership, the admission of this evidence did not render Petitioner’s trial

fundamentally unfair because such evidence was relevant to the prosecutor’s case. See

Blackmon, 696 F. 3d at 556-57 (no habeas relief where evidence of gang membership

relevant to witness bias and criminal motive). Petitioner is not entitled to relief because

the judge’s rejection of this claim on post-conviction review was not objectively

unreasonable. Id. at 557.

       Petitioner contends that the prosecutor committed misconduct in closing argument

when he argued that “it’s no accident” when a person intends to commit a robbery using a

loaded gun in a confined space and that gun discharges. Rather, argued the prosecution,

“you should expect it.” (Tr. 4/3/12, p. 56)(ECF 17-8, Pg ID 1042). Petitioner claims that

the prosecutor’s argument was improper because it negated the prosecutor’s need to prove

the malice element of felony murder and also negated the jury instruction of accident.



                                             18
       The jury was instructed as to the malice element for first-degree felony murder and

the accident defense and was also advised that closing arguments are not evidence. (Tr.

4/3/12, pp. 64, 82– 83, 87)(ECF 17-8, Pg ID 1050, 1068-69, 1073). In light of the trial

court’s instructions on the malice element and the accident defense, any alleged

misstatements by the prosecutor concerning malice or the accident defense was harmless

error at most. See United States v. Deitz, 577 F. 3d 672, 696-97 (6th Cir. 2009). In addition,

prosecutors are given leeway to argue reasonable inferences from the evidence. See Byrd

v. Collins, 209 F. 3d 486, 535 (6th Cir. 2000). The prosecutor’s remarks were proper

because they were based on reasonable inferences from the evidence. Petitioner is not

entitled to relief.

     E. Claims # 4, 8. The ineffective assistance of counsel trial and appellate counsel
        claims.

       Petitioner alleges he was denied the effective assistance of trial and appellate

counsel.

       A defendant must satisfy a two prong test to show that he or she was denied the

effective assistance of counsel. First, the defendant must demonstrate that counsel’s

performance was so deficient that the attorney did not function as the “counsel” guaranteed

by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687 (1984). In so doing,

the defendant must overcome a strong presumption that counsel’s behavior lies within the

wide range of reasonable professional assistance. Id. The defendant must overcome the

presumption that, under the circumstances, the challenged action might be sound trial

strategy. Strickland, 466 U.S. at 689.      Second, the defendant must show that such


                                             19
performance prejudiced his or her defense. Id. A defendant demonstrates prejudice by

showing that “there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 694. The

burden is on the defendant who raises a claim of ineffective assistance of counsel, and not

on the state, to show a reasonable probability that the result of the proceeding would have

been different, but for counsel’s allegedly deficient performance. See Wong v. Belmontes,

558 U.S. 15, 27 (2009). The Strickland standard applies as well to claims of ineffective

assistance of appellate counsel. See Whiting v. Burt, 395 F. 3d 602, 617 (6th Cir. 2005).

       More importantly, on habeas review, “the question ‘is not whether a federal court

believes the state court’s determination’ under the Strickland standard ‘was incorrect but

whether that determination was unreasonable-a substantially higher threshold.’” Knowles

v. Mirzayance, 556 U.S. 111, 123 (2009)(quoting Schriro v. Landrigan, 550 U.S. 465, 473

(2007)). “The pivotal question is whether the state court’s application of the Strickland

standard was unreasonable. This is different from asking whether defense counsel’s

performance fell below Strickland’s standard.” Harrington v. Richter, 562 U.S. at 101.

Indeed, “because the Strickland standard is a general standard, a state court has even more

latitude to reasonably determine that a defendant has not satisfied that standard.” Knowles,

556 U.S. at 123 (citing Yarborough v. Alvarado, 541 U.S. at 664). Pursuant to the §

2254(d)(1) standard, a “doubly deferential judicial review” applies to a Strickland claim

brought by a habeas petitioner. Id. This means that on habeas review of a state court

conviction, “[A] state court must be granted a deference and latitude that are not in

operation when the case involves review under the Strickland standard itself.” Harrington,

                                             20
562 U.S. at 101. “Surmounting Strickland's high bar is never an easy task.” Id. at 105

(quoting Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).

       Because of this doubly deferential standard, the Supreme Court indicated that:

       Federal habeas courts must guard against the danger of equating
       unreasonableness under Strickland with unreasonableness under § 2254(d).
       When § 2254(d) applies, the question is not whether counsel’s actions were
       reasonable. The question is whether there is any reasonable argument that
       counsel satisfied Strickland’s deferential standard.

Harrington v. Richter, 562 U.S. at 105.

       A reviewing court must not merely give defense counsel the benefit of the doubt; it

must affirmatively entertain the range of possible reasons that counsel may have had for

proceeding as he or she did. Cullen v. Pinholster, 563 U.S. 170, 196 (2011).

       Petitioner in his eighth claim alleges that trial counsel was ineffective for failing to

object to the prosecutor’s alleged misconduct.

       To show prejudice under Strickland for failing to object to prosecutorial

misconduct, a habeas petitioner must show that but for the alleged error of his or her trial

counsel in failing to object to the prosecutor’s improper questions and arguments, there is

a reasonable probability that the proceeding would have been different. Hinkle v. Randle,

271 F. 3d 239, 245 (6th Cir. 2001). The prosecutor’s comments did not deprive Petitioner

of a fundamentally fair trial; Petitioner was not prejudiced by counsel’s failure to object to

these remarks. Slagle v. Bagley , 457 F. 3d 501, 528 (6th Cir. 2006).

       Petitioner argues that trial counsel was ineffective for preventing him from

testifying in his own defense.



                                             21
       When a tactical decision is made by an attorney that a defendant should not testify,

the defendant’s assent is presumed. Gonzales v. Elo, 233 F. 3d 348, 357 (6th Cir. 2000). A

federal court sitting in habeas review of a state court conviction should have “a strong

presumption that trial counsel adhered to the requirements of professional conduct and left

the final decision about whether to testify with the client.” Hodge v. Haeberlin, 579 F. 3d

627, 639 (6th Cir. 2009)(internal citation omitted). To overcome this presumption, a

habeas petitioner must present record evidence that he or she somehow alerted the trial

court to his or her desire to testify. Id. The trial record shows no indication that Petitioner

disagreed with counsel’s advice to not testify; Petitioner did not overcome the presumption

that he willingly agreed to this advice or that his counsel rendered ineffective assistance of

counsel. Gonzales, 233 F. 3d at 357.

       Moreover, Petitioner failed to show that he was prejudiced by counsel’s advice

concerning whether he should testify or not; he failed to detail what his proposed testimony

would have been. Hodge, 579 F. 3d at 641 (defendant did not demonstrate prejudice

required to establish claim of ineffective assistance of counsel based upon defense

counsel’s alleged impairment of his right to testify at capital murder trial where defendant

did not provide details about substance of his testimony and merely speculated that his

testimony would have had impact on jury’s view of certain witnesses’ credibility and of

his involvement in murders). Petitioner is not entitled to relief on his eighth claim.

       Petitioner in his fourth claim alleges that appellate counsel was ineffective for

failing to raise his fifth through ninth claims on his appeal of right. Petitioner also claims

that appellate counsel was ineffective for failing to present what make up his second and

                                              22
third claims as federal constitutional issues on the appeal of right, forcing Petitioner to have

to “federalize” these claims on post-conviction review.

       The Sixth Amendment guarantees a defendant the right to effective assistance of

counsel on the first appeal by right. Evitts v. Lucey, 469 U.S. 387, 396-397 (1985).

However, court appointed counsel does not have a constitutional duty to raise every non-

frivolous issue requested by a defendant. Jones v. Barnes, 463 U.S. 745, 751 (1983). A

habeas court must defer twice: first to appellate counsel’s decision not to raise an issue and

secondly, to the state court’s determination that appellate counsel was not ineffective.

Woods v. Etherton, 136 S. Ct. 1149, 1153 (2016)(per curiam)(“Given AEDPA, both

Etherton’s appellate counsel and the state habeas court were to be afforded the benefit of

the doubt.”).

       Petitioner’s fifth through ninth claims are meritless. “[A]ppellate counsel cannot be

found to be ineffective for ‘failure to raise an issue that lacks merit.’” Shaneberger v. Jones,

615 F. 3d 448, 452 (6th Cir. 2010)(quoting Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir.

2001)).     Petitioner also failed to show that appellate counsel’s alleged failure to

“federalize” his second and third claims was ineffective because regardless of whether the

claims were presented as a federal claim to the state courts, the claims are meritless. See

Burger v. Prelesnik, 826 F. Supp. 2d 997, 1012 (E.D. Mich. 2011).

       Petitioner alleges that appellate counsel was ineffective for failing to have

Petitioner’s videotaped statement to the police transcribed, even though it was played for

the jury.



                                              23
       Conclusory allegations of ineffective assistance of appellate counsel do not warrant

habeas relief. See Workman v. Bell, 160 F.3d 276, 287 (6th Cir. 1998). Petitioner does not

identify anything from his videotaped statement to the police that would provide a basis to

reverse his conviction; Petitioner was not prejudiced by any failure of appellate counsel to

fail to provide a transcript of the videotaped statement to the Michigan Court of Appeals.

See Bransford v. Brown, 806 F. 2d 83, 87 (6th Cir. 1986).

     F. Claim # 9. Cumulative error.

       Petitioner contends that he is entitled to habeas relief because of cumulative error.

       The cumulative weight of alleged constitutional trial errors in a state prosecution

does not warrant federal habeas relief, because there is no clearly established federal law

permitting or requiring the cumulation of distinct constitutional claims to grant habeas

relief. Moore v. Parker, 425 F. 3d 250, 256 (6th Cir. 2005). Petitioner is not entitled to

habeas relief based on cumulative error. Id.

                                       IV. Conclusion

       The Court denies the petition for writ of habeas corpus. The Court also denies a

certificate of appealability to Petitioner. To obtain a certificate of appealability, a prisoner

must make a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show that reasonable

jurists could debate whether, or agree that, the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve encouragement to

proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the petitioner must

                                               24
demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims to be debatable or wrong. Id. at 484. “The district court must issue

or deny a certificate of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254; See also Strayhorn v.

Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).

       For the reasons stated in this opinion, the Court denies Petitioner a certificate of

appealability; he failed to make a substantial showing of the denial of a federal

constitutional right. See Siebert v. Jackson, 205 F. Supp. 2d 727, 735 (E.D. Mich. 2002).

       Although the Court denies a certificate of appealability, the standard for granting an

application for leave to proceed in forma pauperis (IFP) is lower than the standard for

certificates of appealability. See Foster v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich.

2002). While a certificate of appealability may only be granted if petitioner makes a

substantial showing of the denial of a constitutional right, a court may grant IFP status if it

finds that an appeal is being taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed.

R.App.24 (a). “Good faith” requires a showing that the issues raised are not frivolous; it

does not require a showing of probable success on the merits. Foster, 208 F. Supp. 2d at

765.

       Although jurists of reason would not debate this Court’s resolution of Petitioner’s

claims, the issues are not frivolous. Therefore, an appeal could be taken in good faith and

Petitioner may proceed in forma pauperis on appeal. Id.




                                              25
                                   V. ORDER

      The Court DENIES the Petition for Writ of Habeas Corpus and a Certificate of

Appealability.

      Petitioner is GRANTED leave to appeal in forma pauperis.
                                      s/ Victoria A. Roberts
                                      HON. VICTORIA A. ROBERTS
                                      UNITED STATES DISTRICT JUDGE

Dated: 7/30/19




                                        26
